DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10 – 13, directed to an invention non-elected with traverse in the reply filed on 20 NOV 20.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue.  Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Note that, per the restriction requirement of 10 SEP 20, Applicant has had, and now has again, an opportunity to incorporate allowable subject matter into the process claims or make such claims dependent upon an allowed claim.
Allowable Subject Matter
Claims 1 – 9 and 14 – 20 have been allowed.
A statement of examiner’s reasons for allowance will be included in any notice of allowance sent in the future.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
10-Apr-21